DETAILED ACTION
This Office Action is in response to Amendment filed July 5, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V drawn to the embodiment shown in Fig. 3C of current application and recited in the new claim 21, claims 1-15 and 21, in the reply filed on July 5, 2022 is acknowledged.

Claim Objections
Claims 1, 2, 6, 8, 15 and 21 are objected to because of the following informalities:
At the end of line 6 of claims 1 and 21, “and” should be inserted.
On line 2 of claim 2, “a cooling” should be replaced with “the (said) cooling”.
On lines 2-3 of claim 6, “a first layer” should be replaced with “the (said) first layer”.
On line 3 of claim 6, “a p-contact” and “a p-current” should be replaced with “the (said) p-contact” and “the (said) p-current, respectively.
On lines 2-3 of claim 8, “a first layer” should be replaced with “the (said) first layer”.
On lines 3 and 4 of claim 8, “a p-contact” and “a p-current” should be replaced with “the (said) p-contact” and “the (said) p-current, respectively.
On line 3 claim 15, “a p-contact” and “a p-current” should be replaced with “the (said) p-contact” and “the (said) p-current, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 21, Applicant did not originally disclose that “the first layer is formed as a p-contact layer and/or a p-current spreading layer” as recited on line 15, where “a first layer” comprises “a phosphide compound semiconductor material” as recited on lines 9-10 where “the phosphide compound semiconductor material produced is doped with carbon, wherein the carbon doping concentration is at least 4 × 1019 cm-3” as recited on lines 11-12, because (a) as can be seen in claim 8 which currently depends on claim 21, the p-contact layer and the p-current spreading layer have different carbon doping concentration ranges, depending on whether the first layer is the p-contact layer or the p-current spreading layer, and (b) in this case, Applicant also claims that the p-contact layer can also have a carbon doping concentration of “at least 4 × 1019 cm-3” such as 4.1 or 4.5 × 1019 cm-3, which Applicant did not originally disclose, broadening the carbon doping concentration for the first layer formed as the p-contact layer by reciting that “the first layer is formed as a p-contact layer and/or a p-current spreading layer” on line 15.
(2) Further regarding claim 21, Applicant did not originally disclose that “the first layer is formed as a p-contact layer and/or a p-current spreading layer” as recited on line 15, because (a) this limitation suggests that the first layer can be formed as both the p-contact layer and the p-current spreading layer, and (b) in other words, this limitation suggests that a single layer of the first layer can be both the p-contact layer and the p-current spreading layer, which suggests that the p-contact layer and the p-current spreading layer are regions of a single layer of the first layer formed with the same deposition parameters recited on lines 7-12, which Applicant did not originally disclose.
Claims 2-15 depend on claim 21, and therefore, claims 2-15 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 21, it is not clear what “the carbon doping concentration” recited on line 12 refers to, because (a) Applicant claims that “the first layer is formed as a p-contact layer and/or a p-current spreading layer” on line 15, which can be interpreted as “the first layer is formed as a p-contact layer” and “a p-current spreading layer”, (b) however, as can be seen in claim 8 which currently depends on claim 21, the p-contact layer and the p-current spreading layer have different carbon doping concentration ranges, depending on whether the first layer is the p-contact layer or the p-current spreading layer, (c) in this case, Applicant claims that the p-contact layer can also have a carbon doping concentration of “at least 4 × 1019 cm-3” such as 4.1 or 4.5 × 1019 cm-3, which Applicant did not originally disclose as discussed above under 35 USC 112(a) rejections, and (d) therefore, it is not clear whether “the carbon doping concentration” can be a carbon doping concentration of the p-contact layer, a carbon doping concentration of the p-spreading layer or a uniform carbon doping concentration of both the p-contact layer and the p-spreading layer.
(2) Also regarding claim 21, it is not clear whether the limitation “the first layer is formed as a p-contact layer and/or a p-current spreading layer” recited on line 15 suggests that the first layer can be formed as the p-contact layer and the p-current spreading layer, which suggests that the p-contact layer and the p-current spreading layer are regions of a single layer of the first layer formed with the same deposition parameters recited on lines 7-12.
(3) Further regarding claim 21, it is not clear what the limitation “a structuring in lateral direction” recited on line 16 refers to, because (a) it is not clear whether “a structuring” can be anything associated with a structure that includes, for example, an atomic scale corrugation that is inherent, and (b) it is not clear whether the “lateral direction” can be any lateral direction or the “lateral direction” is along a certain lateral direction.
Claims 2-15 depend on claim 21, and therefore, claims 2-15 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP 2013243202) in view Wada et al. (US 2018/0363166)
Regarding claim 1, Sasaki et al.’s Fig. 1-9 and [0010]-[0044] disclose a method for producing an optoelectronic semiconductor chip (10 in Figs. 1 and 2(c), [0010]-[0018]) comprising the steps:
A) providing a surface (Fig. 2a, [0014]) in a chamber (Note: all deposition process has to be done in a controlled environment. Particular pressures, vacuum, no contaminants, so as wafers are put in a chamber for deposition, see paragraph [0014] shown Crystal growth was performed using the MOCVD (Metal Organic Chemical Vapor Deposition) method to form a semiconductor structure layer 11),
B) providing at least one organic first precursor (the chemicals before a reaction (i.e., TMG (trimethylgallium), TMA (trimethylaluminum), and TMI (trimethylindium) were used as the Group III organometallic material), [0014]) and one second precursor (the chemicals before a reaction (i.e., PH 3 (phosphine) was used as the Group V material, [0014]) in the chamber, wherein the organic first precursor comprises a gaseous III-compound material (TMG (trimethylgallium), TMA (trimethylaluminum), and TMI (trimethylindium) were used as the Group III organometallic material, [0014]), wherein the second precursor comprises a gaseous phosphorus-containing compound material (PH 3 (phosphine) was used as the Group V material, [0014]),
C) epitaxial deposition of the first and the second precursor ([0014]) at a temperature between 540 °C inclusive and 660 °C inclusive (see Fig. 5, [0014] and [0021]-[0024]) and a pressure between 30 mbar inclusive and 300 mbar inclusive (100 mbar is 10 kPa; i.e. reduced pressure of 10 kPa (Pa : Pascal), [0014]) onto the surface in the chamber to form a first layer (17, Figs. 1 and 2(a)) comprising a phosphide compound semiconductor material (GaP, [0014]), wherein the ratio between the second and the first precursor is between 5 inclusive and 200 inclusive (Fig. 4, [0021]-[0023] shown between 2 inclusive and 25 inclusive), wherein the phosphide compound semiconductor material (GaP, [0021]) produced is doped with carbon (GaP, [0021]), wherein the carbon doping concentration is at least 4 x 1019 cm-3 (Fig. 5, [0014] and [0024] shown 1019 to 5 x 1020 cm-3) and wherein after step C), Sasaki et al. do not explicitly disclose a cooling step is performed without the second precursor and only with a carrier gas.
Wada et al. in paragraphs [0210] and [0211] show a cooling step is performed without the second precursor and only with a carrier gas.
Since both Sasaki et al. and Wada et al. teach a method, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Wada et al. to teachings of Sasaki et al. such as applied the cooling step is performed without the second precursor and only with a carrier gas as disclosed by Wada et al. to the deposition process (Sasaki et al., Figs. 1-9) of Sasaki et al.  One of ordinary skill in the art would have been motivated to make this modification in order to cool and purge the reaction chamber.
Regarding claim 21, Sasaki et al. disclose a method for producing an optoelectronic semiconductor chip (10 in Figs. 1 and 2(c)) ([0010]-[0044]) comprising the steps:
A) providing a surface (Fig. 2a, [0014]) in a chamber, because all deposition processes need to be done in a controlled environment, see paragraph [0014] that discloses that the crystal growth was performed using the MOCVD (Metal Organic Chemical Vapor Deposition) method to form a semiconductor structure layer 11,
B) providing at least one organic first precursor (TMG (trimethylgallium), TMA (trimethylaluminum) and/or TMI (trimethylindium)) ([0014]) and one second precursor (PH3 or phosphine) ([0014]) in the chamber, wherein the organic first precursor comprises a gaseous III-compound material (TMG, TMA and/or TMI), wherein the second precursor comprises a gaseous phosphorus-containing compound material (PH3 or phosphine),
C) epitaxial deposition of the first and the second precursor ([0014]) at a temperature between 540°C. inclusive and 660°C. inclusive (see Fig. 5, [0014] and [0021]-[0024]) and a pressure between 30 mbar inclusive and 300 mbar inclusive (100 mbar is 10 kPa; i.e. reduced pressure of 10 kPa) ([0014]) onto the surface in the chamber to form a first layer (17 in Figs. 1 and 2(a)) comprising a phosphide compound semiconductor material (GaP, [0014]), wherein the ratio between the second and the first precursor is between 5 inclusive and 200 inclusive (Fig. 4 and [0021]-[0023] that show a ration of between 2 inclusive and 25 inclusive), wherein the phosphide compound semiconductor material (GaP, [0021]) produced is doped with carbon (GaP, [0021]), wherein the carbon doping concentration is at least 4 x 1019 cm-3 (Fig. 5, [0014] and [0024] shown 1019 to 5 x 1020 cm-3), and wherein the first layer is formed as a p-contact layer and/or a p-current spreading layer, which is inherent, because (a) the GaP doped with carbon has a p-type conductivity, (b) Applicant does not specifically claim where the p-contact layer contacts, and the carbon doped GaP layer 17 contacts surrounding layers, and (c) in addition, the GaP doped with carbon, which is a p-type, can also be referred to as a current spreading layer since Applicants’ p-current spreading layer is formed of GaP doped with carbon, wherein the first layer (17) inherently comprises a structuring in lateral direction, because (a) Applicant does not specifically claim what “a structuring” and “lateral direction” each refers to, (b) therefore, an inherent atomic scale corrugation of the top surface of the first layer 17 formed of GaP doped with carbon can be referred to as “a structuring”, and (c) also, the distribution of the carbon atoms in the GaP layer 17 can also be referred to as “a structuring”.
Sasaki et al. differ from the claimed invention by not showing that after step C) a cooling step is performed without the second precursor and only with a carrier gas.
Wada et al. disclose an epitaxial growth method where a cooling step is performed without any precursor and only with a carrier gas ([0210]-[0211]).
Since both Sasaki et al. and Wada et al. teach an epitaxial growth method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cooling step disclosed by Sasaki et al. can be performed without the second precursor and only with a carrier gas, because (a) after an epitaxial growth, the supply of the first and second precursor can be discontinued such that there would be no further epitaxial growth, (b) the epitaxial layer formed during the cooling step would not have a good quality that may have more defects than the epitaxial layer formed in step C) since it is formed at a lower temperature, (c) when the epitaxial layer is formed during the cooling step, this epitaxial layer may also impart unwanted stress to the underlying epitaxial layer, resulting in a wafer warpage or a defect creation, and (d) discontinuing the second precursor during the cooling step would reduce the usage of the second precursor material, and thus would lower the manufacturing cost.
Regarding claims 2-6, Sasaki et al. in view of Wada et al. further disclose that after step C) a cooling step of at least the phosphide compound semiconductor material (GaP of Sasaki et al.) ([0014]) is performed in the chamber, wherein the chamber is free of the second precursor (claim 2), hydrogen is used as the carrier gas ([0014] of Sasaki et al. and [0183] of Wada et al.) in step C) (claim 3), additionally a gaseous organic third precursor CBr4 is used (CBr4 in [0014] of Sasaki et al.) (claim 4), the first layer (17 in Figs. 1 and 2(a) of Sasaki et al.) ([0014]) comprises a layer thickness of 5 nm inclusive to 200 nm inclusive (5-100nm in [0014]) or of 50 nm inclusive to 500 nm inclusive (claim 5), and the temperature in step C) is between 540°C and 620°C (Fig. 5 of Sasaki et al., and [0014] and [0021]-[0024]) for a first layer (17) formed as a p-contact layer ([0014]) or between 560°C and 660°C for a first layer formed as a p-current spreading layer (claim 6).
Regarding claim 7, Sasaki et al. in view of Wada et al. differ from the claimed invention by not showing that the pressure in step C) is between 60 mbar and 70 mbar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pressure in step C) can be between 60 mbar and 70 mbar, because (a) the pressure during the epitaxial deposition step should be controlled and optimized to obtain a semiconductor layer having a desired quality, (b) with everything else being equal, the lower the pressure, the lower the growth rate, and therefore, the lower pressure would improve the quality of the semiconductor layer since the growth rate would be lower, and (c) the claim is prima facie obvious without showing that the claimed range of the pressure in step C) achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 8-15, Sasaki et al. further disclose for the method according to claim 21 that the carbon doping concentration is between 5 x 1019 cm-3 and 1 x 1021 cm-3 (Fig. 5, and [0014] and [0024)) for a first layer (17) formed as a p-contact layer ([0014]) or between 4 x 1019 cm-3 and 3 x 1020 cm-3 for a first layer formed as a p-current spreading layer (claim 8), the ratio between the second and first precursor is between 5 inclusive and 150 inclusive ([0021]-[0023]) or between 10 inclusive and 200 inclusive (claim 9), the organic first precursor and/or the phosphorus-compound material is trimethylgallium (TMGa), trimethylindium (TMln) or trimethylaluminum (TMAI) ([0014]) (claim 10), the second precursor and/or the phosphorus-containing compound material is phosphine (PH3) ([0014]) (claim 11), the epitaxial deposition in step C) is a metal organic vapor phase epitaxy (MOVPE) (MOCVD is a kind of MOVPE; [0014]) (see [0036] of current application) (claim 12), the phosphide compound semiconductor material is a GaP ([0014]) or AlGaP (claim 13), the surface (Fig. 2a) ([0014]) is the surface of a semiconductor layer sequence comprising an active region (region forming layer 14) provided for generating radiation, an n-conducting region (region forming layer 12) and a p-conducting region (region forming layer 16), wherein the active region is arranged between the n-conducting region and the p-conducting region (Figs. 1 and 2(a)) ([0011]) (claim 14), and the first layer (17) ([0011]-[0014]) directly adjoins the surface of a semiconductor layer sequence (12, 14 and 16, Fig. 1) and is formed as a p-contact layer (first layer 17 formed as a p-contact layer) and/or a p-current spreading layer (claim 15).

Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that “Contrary to the Examiner’s assessment, the combination of Sasaki and Wada is improper, because the examiner relies on information gleaned solely from applicant specification.”  This argument is not persuasive, because (a) it is not clear what the ground of this argument is, (b) as discussed above for the prior art rejection of claim 21, it has been well-known that, after an epitaxial growth process, the supply of the precursor(s) would be discontinued so as not to grow an additional layer that has an inferior quality due to growth at lower temperatures during the cooling step, and so as to reduce the consumption of precursor material(s), and (c) Wada et al. disclose such a cooling process contrary to Applicant’s arguments.
Applicant attempts to argue that there is a certain rationale, benefit or advantage for the claim limitation “after step C) a cooling step is performed without the second precursor and only with a carrier gas” recited on line 13 of claim 1 in the REMARKS filed February 4, 2022.  However, Applicant does not claim any rationale, benefit or advantage for the limitation cited above.  Further, it appears that Applicant argues that the claimed invention also includes a mental process where a certain intention should also be considered, which may render claim 1 noncompliant with the 35 USC 101 requirement, because Applicant appears to argue that what differentiates between the claimed invention and the teachings of Sasaki et al. in view of Wada et al. is an intention or objective for the limitation “after step C) a cooling step is performed without the second precursor and only with a carrier gas”.
Furthermore, it appears that Applicant’s arguments in the REMARKS are based on incorporating claim limitations from the specification, which is improper as stipulated in MPEP 2111.01.
In addition, Applicant’s arguments should be commensurate with the claimed invention in scope, and Applicant cannot make any persuasive arguments when Applicant does not claim any specific precursor material compositions and the carrier gas composition in claim 1.  In other words, Applicant argues as if any “gaseous phosphorus-containing compound material” would have the alleged benefits disclosed in the original specification, or the second precursor and the carrier are what Applicant originally disclosed without claiming as such.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murata (US 8,003,995)
Kurihara et al. (US 2005/0230672)
Sakaino (US 9,257,815)
Fujii et a. (US 9,040,955)

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 14, 2022